BINGAMAN, J.
The defendants in error move to dismiss the appeal for the reason that the case-made attached to and made a part of the petition in error does not show that it was filed in the office of the clerk of the trial court as required by 12 O.S. 1951 §958. The case-made does not show that it has been filed in the office of the clerk of the trial court and the statutory time in which to perfect an appeal has expired. Following an unbroken line of decisions by this court, the motion must be sustained. Banks v. Watson, 40 Okla. 450, 139 P. 306; Dailey v. Citizens National Bank of Pawhuska, 89 Okla. 94, 214 P. 116; In re Sexton’s Estate, 90 Okla. 37, 215 P. 773; Miller v. Berryman, 169 Okla. 524, 37 P. 2d 975; Harner v. Beese, 175 Okla. 641, 54 P. 2d 321.
Appeal dismissed.
HALLEY, V.C.J., and WELCH, CORN, GIBSON, DAVISON, JOHNSON, and O’NEAL, JJ., concur.